Citation Nr: 1046060	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.   07-09 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Craig A. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs in Cleveland, 
Ohio.


FINDING OF FACT

The competent evidence does not establish that the Veteran has 
hypertension that manifested during active military service or 
within one year of service; the evidence also does not show that 
any current hypertension is otherwise related to military 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's 
active military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2010).

Review of the claims file reflects that a March 2006 letter 
satisfied VA's duty to notify requirements.  See generally 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, it 
was sent to the Veteran prior to the July 2006 rating decision 
which denied service connection for hypertension.  Thus, the VCAA 
notice was timely.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010). In this regard, the Veteran's service treatment records 
are associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  The Veteran alleges that for his 
separation physical, he returned to the treatment facility four 
times over four days to have his blood pressure read.  While the 
Board finds this assertion credible, the documentation of 
multiple blood pressure readings over multiple days was not 
included in the file.  Otherwise, the documentation in the 
Veteran's service treatment record of his separation physical 
appears to be complete.   The separation physical includes all 
other additional testing done at separation including 
documentation of an extensive cardiovascular workup (cardiac 
series and EKG) due to a detected functional heart murmur.  The 
Board finds that additional attempts to locate the missing 
documentation would be futile given that it appears every effort 
was made to associate additional testing performed at separation 
in the Veteran's service treatment record, rather than at the 
facility where such testing was conducted.  The Veteran has not 
identified any additional relevant, outstanding records that need 
to be obtained before deciding this claim.

The Board acknowledges that a VA examination was not provided in 
conjunction with the Veteran's claim for service connection for 
hypertension.  However, after review of the claims file, the 
Board finds that the evidence of record does not warrant an 
examination and/or opinion because there is sufficient competent 
medical evidence to decide this claim.  See 38 C.F.R. § 
3.159(c)(4) (2010). Furthermore, he has not presented any 
competent evidence that his currently diagnosed hypertension may 
be associated with an in-service event, injury or disease.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA has a duty to 
provide a VA examination when the record lacks evidence to decide 
the veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease).  As discussed in 
more detail below, the Veteran's lay assertion that he developed 
hypertension in service is not substantiated by any competent 
evidence of record.  Thus, inasmuch as the record does not 
contain evidence sufficient to meet the third element of 
McLendon, the VA is not required to provide him with a VA 
examination in conjunction with his claim.

Under the circumstances of this case, 'the record has been fully 
developed,' and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claims.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

The Veteran contends that he is entitled to service connection 
for hypertension.  In his April 2007 appeal, he provided a lay 
statement indicating that when he was separating from the 
military, the Veteran had to return to the base hospital four 
days in a row until his blood pressure was stable enough to be 
discharged.  VA Form 9, dated April 2007.

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Finally, certain 
chronic disabilities, such as hypertension, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. § 1112 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In the present case, the Veteran's service treatment records are 
silent for any complaints, diagnosis, or treatment for elevated 
blood pressure.  Additionally, none of the Veteran's blood 
pressure readings throughout his active duty service reflect 
levels of pressure commensurate with hypertension as defined by 
the Diagnostic Code, i.e. diastolic blood pressure of 90 mm. or 
greater or systolic blood pressure of 160 mm. or more.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2010).  In fact, the 
Veteran's blood pressure readings at his separation physical were 
essentially identical to his blood pressure readings at his 
entrance exam.  The first competent evidence of a diagnosis of 
hypertension is the Veteran's private medical records dated more 
than twenty years following separation from active duty service.  
See Private Medical Records dated from April 2002 to April 2006.

The Board recognizes that the Veteran has expressed a belief that 
his hypertension began during service.  See VA Form 21-526 dated 
in March 2006, VA Form 9 dated in March 2007.  In some 
circumstances, lay evidence may be sufficient to establish a 
causal relationship between a current disability and service. 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, a disease 
such as hypertension is not easily observable by a lay person and 
requires medical expertise and training to evaluate and 
diagnosis.  Thus, the Veteran's lay assertions of a causal 
relationship to service will not be accepted as competent 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Other evidence from the service treatment record also directly 
contradicts the Veteran's assertion that his hypertension began 
in service.  When the Veteran's medical history was taken for his 
separation physical, the Veteran checked "No" when asked if he 
had now or ever had high blood pressure.  See Service Treatment 
Record, Separation Physical, dated January 1972.  Other defects 
and diagnoses, such as functional heart murmur and defective 
visual acuity were identified in the separation physical, and the 
Veteran was given additional testing of the cardiovascular system 
including a cardiac series and EKG to evaluate his heart murmur.  
The separation physical contains no indication that the Veteran's 
blood pressure levels were elevated.  The Board accepts as 
credible the Veteran's statement that he returned to the hospital 
four times on four separate days before a stable blood pressure 
reading could be obtained for his separation physical.  However, 
the blood pressure readings recorded in the separation physical 
were not noted to be abnormal and no diagnosis of hypertension 
was noted.  A reasonable inference from this is that medical 
authority spent four days evaluating the veteran's blood pressure 
and then entered a normal blood pressure reading on the 
separation examination report and made no finding of 
hypertension.  This indicates that medical authority at that time 
concluded that the veteran did not have hypertension.  Therefore, 
absent any competent evidence that hypertension manifested during 
service or within one year of service, service connection is not 
warranted on a presumptive basis pursuant to 38 C.F.R. § 
3.309(a).  It also may not be established pursuant to 38 C.F.R. § 
3.303(a) or (b) because the chronic condition of hypertension was 
not identified in service and there is no evidence of continuity 
of symptomatology related to elevated blood pressure or 
hypertension.

The Board notes that the Veteran served from January 1968 to 
January 1972 and was awarded the Vietnam Service Medal and the 
Republic of Vietnam Campaign Medal.  The Board is required to 
consider all issues raised either by the claimant or by the 
evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 
(2008), aff. sub nom Robinson v. Shinseki, 557 F.3d 1355 
(Fed.Cir.2009).  Therefore, although not alleged by the Veteran, 
the evidence of record suggests it is possible the Veteran may 
have deployed within the land borders of the Republic of Vietnam.  
VA law and regulations provide that certain diseases shall be 
service-connected for veterans who had active military service in 
the Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, unless there is affirmative 
evidence to establish that the veteran was not exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313(a) 
(2010).  If a veteran actually served within the land borders of 
the Republic of Vietnam; exposure to an herbicide agent is 
presumed.  See id.  The current regulation governing the 
presumptive conditions resulting from herbicide exposure was 
recently modified to include ischemic heart disease,  which has 
prompted some veterans to wonder if this would include other 
circulatory system disorders such as hypertension.  38 C.F.R. § 
3.309(e) (August 31, 2010).  However, the regulation which added 
ischemic heart disease explicitly states that, for the purposes 
of this section, hypertension is specifically not included in the 
definition of ischemic heart disease.  38 C.F.R. § 3.309(e), Note 
3 (August 31, 2010).  Therefore, whether the Veteran actually 
served in the Republic of Vietnam is immaterial for the purposes 
of determining service connection for hypertension.

Service connection is therefore warranted only if there is 
competent evidence of a causal relationship between his present 
hypertension and service. See Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  The Veteran's 
treatment records do not contain any information which suggests 
that his currently diagnosed hypertension had its origins in 
service.  Similarly, none of the remaining evidence of record 
indicates that the etiology of his current hypertension relates 
to an event, injury, or disease during service.  In sum, there is 
a lack of in-service evidence of high blood pressure or a 
diagnosis of hypertension, evidence that the veteran did not have 
hypertension in service, an absence of any assertion of problems 
and/or complaints for many years post-service, and no competent 
evidence linking the Veteran's current hypertension to his 
military service.  Under these circumstances, the Board finds 
that the preponderance of the evidence is against this claim for 
service connection.  See Shedden, 381 F.3d at 1166-67.  See also 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  In reaching the above conclusion, the benefit 
of the doubt doctrine was considered.  However, as a 
preponderance of the evidence is against this claim, application 
of this doctrine is not appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


